Citation Nr: 1511964	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1970 through March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in St. Louis, Missouri.  This rating decision, in pertinent part, denied service connection for hepatitis C and left ear hearing loss.  The rating decision also denied service connection for tinnitus; however, service connection was granted for this condition in a subsequent rating decision, and the matter is therefore not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has difficulty hearing through his left ear as a result of exposure to vehicle noise and weapons fire while in military service.  An additional VA audiometric examination is needed before the Board can adjudicate the Veteran's claim of entitlement to service connection for his left ear hearing loss.

The Veteran was afforded an audiology consultation in the course of VA treatment in December 2010.  On examination of both ears, the consulting audiologist stated that audiometric test results were inconsistent, and did not appear to reflect maximal effort, despite reinstruction and encouragement throughout testing.  Poor reliability was noted between test results; that is, the test results were unusually variable.  Further, the Veteran was able to answer questions from the consulting audiologist without difficulty, even when the examiner spoke below the Veteran's admitted hearing threshold.  The examiner concluded that the Veteran most likely had some hearing loss, but not to the extent reported, and audiometric test results were invalid and unreliable.

The Veteran was afforded a VA compensation and pension audiometric exam later in December 2010.  As with the previous audiological consultation, the VA examiner noted that audiometric test results were inconsistent, and did not appear to reflect maximal effort, despite reinstruction and encouragement throughout testing.  Poor reliability was noted between test results.  Testing results were considered invalid, and the examiner recommended against further efforts to obtain an audiometric examination.

However, in his November 2011 notice of disagreement, the Veteran asserted that he had been unable to understand instructions from the VA examiner because he could not see her speaking.  In his April 2013 substantive appeal to the Board, the Veteran indicated that he had relied upon lip-reading to communicate for years, and he was thus unable to understand testing instructions conveyed into a sound-proof booth.

Further, the Veteran's in-service and VA treatment records suggest that his hearing may have declined in-service.  The Veteran's audiometric findings at his March 1970 enlistment examination found no hearing thresholds in excess of 5 decibels.  An August 1970 audiometric examination, however, found left ear perception thresholds of 25 decibels at 250 and 4,000 hertz, 20 decibels at 500 and 2,000 hertz, and 15 decibels at 1,000 and 8,000 hertz.  A June 1973 VA audiological examination found air conduction hearing thresholds of 10 decibels in the Veteran's left ear at 250 and 500 hertz, 5 decibels at 2,000 hertz, 20 decibels at 2,000 hertz, 30 decibels at 4,000 hertz, and 55 decibels at 8,000 hertz.  On bone conduction testing, the Veteran's perception threshold at 2,000 hertz was 15 decibels, and 8,000 hertz was not tested; other findings were unchanged.  These results do not meet VA's regulatory requirements for a hearing loss disability.  See 38 CFR § 3.385 (establishing that a hearing impairment constitutes a disability for VA purposes when one auditory thresholds is 40 decibels or greater, or when at least three thresholds are 26 decibels or greater, for a set of frequencies ranging from 500 through 4,000 hertz).  

VA must evaluate evidence of in-service decline in hearing, as well as its connection to a current condition, even when the in-service decline does not reach the level of a hearing loss disability in itself.  Hensley v. Brown, 5. Vet.App. 155 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Id.

The Veteran has asserted that his hearing impairment interfered with his participation in audiometric testing.  Records produced during, and shortly after, the Veteran's military service indicate the Veteran experienced some measure of in-service hearing decline.  For these reasons, the Board considers it appropriate to afford the Veteran an additional VA audiometric examination, and obtain a medical opinion regarding any etiological link between the Veteran's in-service findings and a current left ear hearing impairment, if any. 

However, the Veteran is reminded that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claims to service connection for hepatitis and left ear hearing loss.  38 C.F.R. §§ 3.158, 3.655 (2013).  Moreover, the Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is urged to report to any scheduled examination, to timely advise the RO if he is unable to attend a scheduled examination, and to clearly identify any additional evidence that he wishes VA to obtain on his behalf.  

With regard to the Veteran's claim to service connection for currently diagnosed hepatitis C, the Veteran's November 2011 notice of disagreement indicated that he may have been exposed to the virus during a 1972 in-service hospitalization at the US Army Hospital in Frankfurt, Germany.  The Veteran was hospitalized for five days in February 1973 (not 1972), and evaluated for an enlarged liver discovered during a discharge examination.  During his hospitalization, the Veteran was given blood studies and bed rest, with no further treatment.  Although one February 1973 record noted an impression of "probably alcoholic hepatitis", the Veteran's in-service treating physicians ultimately diagnosed acute fatty liver.  

In a December 2010 VA gastroenterology consultation, subsequent to his hepatitis C diagnosis, the Veteran indicated that he had assisted an injured soldier on one occasion, and been exposed to his blood.  The Veteran denied illegal drug use in February 1973, but indicated at his December 2010 consultation that he had abused intravenous drugs from 1970 through 1973.  The consulting gastroenterologist opined that the likeliest cause of the Veteran's hepatitis C infection was intravenous drug abuse.

Crucially, the December 2010 VA consulting gastroenterologist was unaware of the Veteran's in-service hospitalization; at the time, the Veteran denied in-service hospitalization.  In the instant claim, the Veteran asserts that this risk factor was responsible for his hepatitis C infection, and his service treatment record establishes a history of in-service hospitalization.

VA has a duty to provide a VA compensation and pension examination when the record lacks evidence sufficient to decide the Veteran's claim, but does contain evidence indicating that an in-service event, injury, or disease may be associated with the current disability.  See 38 C.F.R. § 3.159(c)(4) (2014).  Lay assertions of such a nexus may trigger the "low threshold" to VA's duty to afford an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The etiology of the Veteran's hepatitis C infection, moreover, is a matter of medical judgment requiring judgment beyond those of lay persons; the Board may not, absent supporting medical opinions of record, find that the Veteran's lay assertion of a nexus is correct or incorrect.

The Veteran is currently diagnosed with hepatitis C, was hospitalized during military service, and asserts that he was exposed to hepatitis C during this hospitalization; a VA examination is therefore necessary to determine the etiology of his hepatitis C disability. 

Finally, the Board notes that the most recent VA treatment records associated with the claims file were produced in April 2012.  On remand, up-to-date pertinent VA treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for hepatitis C or hearing disabilities.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  Updated treatment records from the VA Health Care System from April 2012 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After all records requested above have been obtained, schedule the Veteran for a VA examination to determine the etiology of the Veteran's currently diagnosed hepatitis C.  The Veteran's VA claims file must be made available to the examiner for review in connection with the examination, and the examiner must specify that the claims file has been reviewed.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that  the Veteran's current Hepatitis C disability is causally related to his active service or any incident therein.  In providing this opinion, the examiner should comment on all of the Veteran's in-service risk factors, to include reported exposure to another soldier's blood, hospital treatment in February 1973, intravenous drug use, and such other risk factors as review of the claims file and examination of the Veteran may reveal.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After all records requested above have been obtained, schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any current left ear hearing disability.  The Veteran's VA claims file must be made available to the examiner for review in connection with the examination, and the examiner must specify that the claims file has been reviewed.  The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For the left ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examination of hearing impairment should be conducted without the use of hearing aids. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current hearing disability of the left ear due to noise exposure or another event or incident of his active service. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




